Citation Nr: 1039360	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of muscle group (MG) VII, left forearm, currently 
evaluated as 0 percent disabling.  

2.  Evaluation of a scar on the left forearm, currently evaluated 
as 0 percent disabling.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.             

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

Issues regarding service connection for a neurological 
disorder in the left forearm, and for arthritis in the 
left wrist, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Board does not have jurisdiction over these 
issues.  As such, each is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The evidence of record dated prior to September 13, 2010 
indicated that muscle disability associated with the Veteran's 
service-connected left forearm was slight.     

2.  From September 13, 2010, the evidence has indicated that 
muscle disability associated with the Veteran's service-connected 
left forearm has been moderate.    

3.  The medical evidence of record does not indicate that the 
Veteran's service-connected left wrist scar is deep, causes 
limited motion, is at least 144 square inches in size, is 
unstable, is painful on examination, or causes limitation of 
function.

4.  The issue regarding the claim for a 10 percent evaluation 
under 38 C.F.R. § 3.324 is moot.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for impairment of 
MG VII, left forearm, had not been met prior to September 13, 
2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2010).

2.  From September 13, 2010, the criteria for a 10 percent 
rating, for impairment of MG VII, left forearm, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5307 (2010).

3.  The criteria for a compensable rating, for the Veteran's 
service-connected left wrist scar, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (2010).

4.  The issue regarding the claim for a 10 percent evaluation 
under 38 C.F.R. § 3.324 is moot.  38 C.F.R. § 3.324 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification in a letter dated 
in September 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
The Veteran was informed of the elements of his claims, and of 
the evidence necessary to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (notice 
need not be Veteran specific, provide alternative diagnostic 
codes or ask the Veteran to submit evidence indicative of daily 
life impairment).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary [effective 
May 30, 2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And the Veteran was notified prior to the adverse 
rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran was provided with a VA compensation medical examination 
for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claims for Increased Rating

In a March 1968 rating decision, the Veteran was service 
connected for a scar on his left forearm, for which he received a 
noncompensable rating.  In the November 2007 rating decision on 
appeal, the RO continued the noncompensable evaluation for the 
scar disorder.  In that decision, the RO also separately service 
connected the Veteran for a muscle disorder in the left forearm. 
The Veteran appealed the noncompensable evaluation assigned for 
that disorder as well.  

In this decision, the Board will assess whether a noncompensable 
rating has been warranted for either disorder.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).  See also 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).

The Board will separately address the Veteran's claims for 
increase below.  

	Muscle Disorder

In September 2007, the RO received a claim from the Veteran, 
which the RO construed as a separate and original service 
connection claim for a muscle disorder in the left arm.  In the 
November 2007 rating decision on appeal, the RO granted service 
connection for the muscle disorder, and assigned a noncompensable 
evaluation effective the date of claim in September 2007.  See 
Fenderson, supra.  The RO rated the Veteran's disorder under 
Diagnostic Code (DC) 5307 of 38 C.F.R. § 4.73.  That DC addresses 
muscle disability in muscle group (MG) VII.  

Evaluating residuals of a muscle injury entails reviewing the 
initial injury.  In this case, the Veteran's available service 
treatment records confirm that during active service in October 
1964 the Veteran's accidentally injured his left forearm with a 
knife.  The records indicate that the left forearm laceration 
involved injury of the carpi radialis tendon and the palmaris 
longus tendon, for which the Veteran underwent surgery.  

The record contains an October 2007 VA compensation examination 
report addressing the Veteran's claim, and VA and private 
treatment records.     

The VA examiner noted the Veteran's complaint that his disorder 
had worsened in the "last several years[.]"  The Veteran 
complained of aching, pain, tiredness, and fatigability.  He 
indicated flare ups from repetitive use.  He indicated that he 
used a brace for his arm.  On examination, the examiner noted 
some pain with resisted motion.  And the examiner noted that the 
Veteran experienced slight sensitivity and tenderness "right 
over the muscle tendon junction over the global aspect" of the 
left forearm.  But the examiner also noted excellent range of 
motion in the elbow.  He noted in the wrist dorsiflexion of 40 
degrees, palmar flexion of 80 degrees, radial deviation of 20 
degrees, and ulnar deviation of 40 degrees.  He noted a good grip 
and grasp.  He noted no evidence of a muscle hernia or of other 
sensorimotor damage.  And the examiner noted that the Veteran 
indicated that he could accomplish his daily activities despite 
the disorder.  He indicated that prior to retirement, the 
disorder did not prevent him from functioning in work.  

VA treatment records dated between June 2001 and March 2007 are 
negative for the left forearm disorder.  But the record indicates 
that in September 2007 the Veteran reported to an urgent care 
center complaining of pain and tingling in this left forearm.  
The attending physician assistant stated that the left arm 
appeared normal.  He indicated no evidence of atrophy, erythema, 
or infection.  He noted 5/5 strength.  He noted normal intrinsic, 
and full range of motion of the fingers, wrist, and elbow.  But 
he noted positive Phalen's sign, and positive Tinel's sign with 
tingling to the thumb, index, and middle fingers.  The Veteran 
was prescribed with a brace.   

Private treatment records dated in July 2010 note "sprain and 
strain of unspecified site of wrist[.]"  A July 2007 magnetic 
resonance imaging (MRI) report notes an impression of impacted 
distal radius fracture with disrupted scapholunate ligament with 
scapholunate interval widening.  

The Board has also reviewed the Veteran's statements regarding 
his disability.  In his September 2010 video hearing before the 
Board, the Veteran stated that his left arm was his non-dominant 
arm.  He stated that he experienced in his left forearm pain, 
tightness of his ligaments, and limitation of function in 
buttoning his shirt and tying his shoes.  The Veteran stated that 
his impairment was severe.  

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the Board finds the Veteran's lay 
statements regarding the nature of his disability to be probative 
evidence in determining the proper rating here.  

With regard to muscle disability in general, the Board notes that 
the cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  Under 
Diagnostic Codes 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results from 
an injury that is a simple muscle wound without debridement or 
infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  See 38 
C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

Again, the Veteran has been rated under DC 5307.  This DC 
provides evaluations for disability of muscle group VII.  This 
muscle group addresses flexion of wrist and fingers, those muscle 
arising from internal condyle of the humerus, flexors of the 
carpus and long flexors of fingers and the thumb, and the 
pronator.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent for either 
upper extremity); moderately severe (20 percent for the non-
dominant upper extremity); and severe (30 percent for the non-
dominant upper extremity).  38 C.F.R. § 4.73.  As indicated, the 
Veteran has been rated as 0 percent disabled during the appeal 
period.  So a rating increase would be warranted here if the 
evidence indicated moderate impairment.  

The evidence clearly indicates that the Veteran's in-service 
injury did not involve a through and through or deep penetrating 
wound, did not involve bullets, shells, or shrapnel, and did not 
involve debridement, or prolonged infection.  Moreover, the 
evidence does not indicate the loss of deep fascia or muscle 
substance or impairment of muscle tonus.  But based on the 
Veteran's statements at his September 13, 2010 hearing, the Board 
finds that the Veteran's disability has involved the loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  See 
generally 38 C.F.R. § 4.73.  According to his statements, he has 
experienced significant limitation due to weakness and fatigue.  
38 C.F.R. § 4.56(d)(2).  As such, the Board finds a rating of 10 
percent warranted here from September 13, 2010 for moderate 
muscle disability.  

A higher rating of 30 percent is not warranted however.  The 
evidence does not indicate that the Veteran has experienced 
moderately severe disability.  Again there is no evidence of 
through and through or of a deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  And there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles.  
Rather, the objective evidence indicates that the Veteran has not 
experienced muscle atrophy or significant weakness in his left 
forearm.  38 C.F.R. § 4.56(d)(3).  For these reasons, a rating in 
excess of 10 percent is unwarranted under DC 5307.  38 C.F.R. § 
4.73.  

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may grant a higher rating in cases in which 
functional loss is evident as a result of pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the 
Board finds a rating increase unwarranted under this authority.  
With the increased rating here, the Veteran will be compensated 
for his reported fatigability and reported limitation of 
function.  Moreover, the bulk of the evidence indicates that the 
Veteran has nevertheless continued to maintain strength and range 
of motion in left upper extremity.  In sum, his symptoms are no 
worse than moderate so a rating in excess of 10 percent would be 
unwarranted under Deluca, or under DC 5307.  

	Scars

In September 2007, the RO received the Veteran's claim for a 
compensable evaluation for his left forearm scar.  In the 
November 2007 rating decision on appeal, the RO denied the 
Veteran's claim.  In this matter the Board will review the 
medical evidence and applicable statutory and regulatory 
authority to determine whether a higher rating has been warranted 
at any time since the Veteran filed his claim for increase.  See 
Hart, supra.  

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
Under this provision, a 10 percent evaluation is warranted under 
Diagnostic Code 7801 where a scar, that is not on the head, face, 
or neck, is deep or limits motion, and is at least 6 square 
inches in size.  38 C.F.R. § 4.118.  Under Diagnostic Code 7802, 
a 10 percent evaluation is warranted where a scar, that is not on 
the head, face, or neck, is superficial, does not cause 
limitation of motion, and is at least 144 square inches in size.  
Id.  Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  Id.  Under Diagnostic Code 
7804, a 10 percent rating is warranted for scars that are 
superficial and painful on examination.  Id.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  Under 
Diagnostic Code 7805, other scars are to be rated based on 
limitation of function of the part affected.  Id.

The relevant evidence of record dated from one year prior to the 
September 2007 claim consists of the October 2007 VA report, VA 
treatment records, the private records, and the Veteran's 
statements.  This evidence indicates that a noncompensable rating 
has been warranted here.  

The October 2007 VA examiner noted two scars on the Veteran's 
left forearm, one measuring at 4.5x.15 cm, the other measuring at 
4.5x.35 cm.  The Veteran indicated no complaints or symptoms 
associated with the scars, such as pain, tenderness, itching, 
numbness, tingling, or burning.  The examiner noted no adherence, 
and found the scars to be stable.  And the examiner noted no 
limitation of function associated with the scar.  The VA 
treatment records and private treatment records are negative for 
adverse symptomatology associated specifically with the Veteran's 
left forearm scars.  And the Veteran himself does not provide lay 
evidence indicating that either of his scars is deep, causes 
limited motion, is at least 144 square inches in size, is 
unstable, is painful on examination, or causes limitation of 
function.  Based on this evidence, a noncompensable evaluation 
has been warranted here for the scars on the Veteran's left 
forearm.  

III.  The Claim under 38 C.F.R. § 3.324

The Veteran has claimed that he should receive a 10 percent 
evaluation for having multiple noncompensable service-connected 
disabilities.  

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Schedule for 
Rating Disabilities, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the applicability 
of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 
Vet. App. 532, 541 (1993).

In this decision, the Veteran has been awarded a 10 percent 
rating for his muscle disability.  A rating under 38 C.F.R. § 
3.324 cannot be combined with any other rating.  Therefore, a 10 
percent rating under 38 C.F.R. § 3.324 is precluded as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the basis of a lack of legal merit or a lack of 
entitlement under the law).  As such, the Board will dismiss this 
claim.

Finally, the Board has also considered the issue of whether a 
schedular evaluation assigned for either of the Veteran's 
disorders is inadequate, thus requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's left 
forearm disorder are not inadequate.  As noted above, the Veteran 
will receive a compensable evaluation in this decision.  A higher 
rating would be warranted here for worse symptoms, but the 
medical evidence reflects that such findings are not present in 
this case.  Therefore, the schedular evaluation is adequate and 
no referral is required.

The Board considered the doctrine of reasonable doubt in this 
matter.  However, as the preponderance of the evidence is against 
any claim for increase beyond that awarded in this decision, the 
doctrine is not for application here.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Entitlement to a compensable evaluation, for the Veteran's 
service-connected muscle disorder at MG VII, left forearm, is 
denied prior to September 13, 2010.      

2.  From September 13, 2010, entitlement to a 10 percent rating, 
for the Veteran's service-connected muscle disorder at MG VII, 
left forearm, is granted, subject to the laws and regulations 
governing the payment of monetary awards.    

3.  Entitlement to a compensable evaluation for scar tissue on 
the Veteran's left forearm is denied.    

4.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. § 
3.324 is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


